PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,212,120
Issue Date: 28 Dec 2021
Application No. 16/206,344
Filing or 371(c) Date: 30 Nov 2018
Attorney Docket No. 2133.373USX/2133S


:
:	DECISION ON PETITION
:
:
:


This is a decision on the Request For Certificate Of Correction, filed April 4, 2022, which is being treated as a Petition Under 37 CFR §3.81(b), to add assignee’s name –Universiteit Twente-- to the Title Page of the Patent via a Certificate of Correction.

The petition under 37 CFR §3.81(b) is DISMISSED.

Petitioner requests that the present Petition was submitted to add assignee’s name
--Universiteit Twente-- on the previously submitted PTOL-85B. 
    
37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in §3.11 before issuance of the patent, and must include a request for a certificate of correction under §1.323 of this chapter (accompanied by the fee set forth in §1.20(a) and the processing fee set forth in  1.17(i) of this chapter.

The Petition Under 37 CFR §3.81(b) was not accompanied by a Certificate of Correction Form (PTO/SB/44) as required by §3.81(b).  See also MPEP 1481.01.  Since petitioner has failed to comply with the provisions of 37 CFR §3.81(b), the petition is dismissed.

Inquiries related this communication should be directed to the undersigned at 
(571)272-3213.   

/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions

Attachment: Blank Certificate of Correction Form